PER CURIAM.
D.M.C. appeals an order adjudicating him delinquent for aggravated battery with a deadly weapon. We affirm the adjudication of delinquency. We affirm the disposition order but remand for the trial court to correct a scrivener’s error and an omission in the order. The order mistakenly designates a public defender’s fee of $800 when the court orally pronounced, and D.M.C. agreed to pay, a $300 fee. In addition, the order fails to state the maximum term of commitment. On remand, the trial court should correct the order in these two respects.
Affirmed and remanded.
ALTENBERND, C.J., and DAVIS and WALLACE, JJ., Concur.